 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3


EMPLOYMENT AGREEMENT
 
Amended and Restated as of December 29, 2008
 
This Amended and Restated Employment Agreement (“Agreement”) is dated as of
December 29, 2008 by and between RESOURCE AMERICA, INC., a Delaware corporation
having its principal place of business at 1 Crescent Drive, Suite 203, Navy
Yard, Philadelphia, Pennsylvania 19112 (“RAI”) and STEVEN J. KESSLER
(“Kessler”).
 
BACKGROUND
 
WHEREAS, Kessler and RAI are parties to an Employment Agreement dated October 5,
1999 (“Existing Agreement”); and
 
WHEREAS, RAI and Kessler desire to amend the Existing Agreement to comply with
section 409A of the Code (as defined below) and to make other appropriate
changes to comply with applicable law.
 
TERMS
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
intending to be legally bound hereby, RAI and Kessler agree that the Existing
Agreement is amended and restated to read as follows:
 
1.           Employment.  During the term of this Agreement, Kessler shall be
employed as the Executive Vice President and Chief Financial Officer of RAI.
 
2.           Duties.  Kessler shall report to and accept direction from the
Chairman of the Board (as defined below) and from the Board.  Kessler shall
serve RAI diligently and to the best of his abilities, but Kessler shall be
required to devote only so much of his time and attention to the business of RAI
as may be required to fulfill his duties.  It is recognized that Kessler in the
past has participated, and it is agreed that Kessler in the future may
participate in business endeavors separate and apart from RAI.
 
3.           Term.  Kessler’s employment hereunder shall continue in full force
and effect for a period of three (3) years, unless sooner terminated in
accordance with the provisions hereof.  Such term shall automatically extend so
that on any day that this Agreement is in effect, it shall have a then current
term of three (3) years.  Such automatic extensions shall cease upon RAI’s
written notice to Kessler of its election to terminate this Agreement at the end
of the three (3) year period then in effect.
 
4.           Compensation.
 
              a)           Base Compensation.  During the period of employment,
RAI shall pay to Kessler “Base Compensation” to be established by the Board,
which was initially as of the date of the Existing Agreement in an amount equal
to Three Hundred Thousand Dollars ($300,000) per annum base compensation (the
“Initial Level”).  The Base Compensation will be payable in accordance with the
general payroll practices by which RAI pays its executive officers, and the
historical practice of RAI’s compensation of Kessler.  It is understood that
RAI, through the compensation committee of the Board, will review Kessler’s
performance on an annual basis and increase or decrease (but in no event below
the Initial Level) such Base Compensation, based upon Kessler’s performance.
 

--------------------------------------------------------------------------------


 
b)           Incentive Compensation.  During the period of employment Kessler
may receive incentive compensation in the form of cash bonus payments, stock
option grants and other forms of incentive compensation, based upon Kessler’s
performance.
 
c)           Reimbursement of Expenses.  RAI shall reimburse Kessler for all
reasonable expenses incurred by Kessler in the performance of his duties,
including (without limitation) expenses incurred during business-related travel.
 
5.           Benefits.
 
Kessler shall be entitled to receive the following benefits from RAI independent
of any other benefits which Kessler may receive from RAI or otherwise:
 
a)           Participation in Benefit Plans.  Kessler will participate in all
employee benefit plans in effect during the term of Kessler’s employment
hereunder.
 
b)           Temporary Disability.  During any period that Kessler fails to
perform his duties hereunder as a result of incapacity due to physical or mental
illness Kessler shall continue to receive his full compensation at the rate then
in effect for such period until his employment is terminated pursuant to
paragraph 6(b) hereof.
 
6.           Termination.
 
Kessler’s employment hereunder shall terminate as follows:
 
a)           Death.  Kessler’s employment shall terminate automatically upon the
death of Kessler.
 
b)           Disability.  RAI may terminate this Agreement if Kessler becomes
disabled by reason of any physical or mental disability whatsoever for more than
two hundred forty (240) days in the aggregate during any calendar year and the
Board determines, that Kessler, by reason of such physical or mental disability,
is rendered unable to perform his duties and services hereunder (a
“Disability”);
 
c)           Termination by Kessler for Cause.  Kessler may terminate his
employment for “cause” upon thirty (30) days’ prior written notice to RAI, which
notice shall set forth the grounds for such termination.  The notice must be
provided within sixty (60) days after the event giving rise to the termination
for “cause” occurs.  RAI shall have a period of thirty (30) days during which it
may cure any condition reasonably susceptible of cure.  If RAI does not correct
the grounds for termination during the thirty (30) day period following the
notice of termination, Kessler’s termination of employment for “cause” must
become effective within thirty (30) days after the end of the cure period, in
order for such termination to be treated as a termination for “cause” under this
Agreement.  For the purposes of this paragraph 6(c), “cause” shall be deemed to
exist if any of the following shall occur: (i) without the written consent of
Kessler, a substantial change in the services or duties required of Kessler
hereunder or the imposition of any services or duties substantially inconsistent
with, or in diminution of Kessler’s current position, services or  duties, or
status with RAI; (ii) failure to continue Kessler’s coverage under any RAI
benefit plan as required under paragraph 5(a) except pursuant to a change to a
benefit plan that applies to senior executives of RAI generally or is required
by law or regulation; or (iii) any material breach by RAI of any provision of
this Agreement;
2

--------------------------------------------------------------------------------


 
d)           Termination by Kessler Without Cause.  Kessler may terminate this
Agreement without cause upon one hundred eighty (180) days prior written notice
to RAI.
 
e)           Change of Control.  Kessler may, in his discretion, terminate his
employment upon a Change of Control by sending a Notice of Termination.
 
f)           Termination by RAI.  Subject to the requirements of Section 7, RAI
may terminate this Agreement for any reason upon sixty (60) days prior written
notice to Kessler.
 
7.           Effect of Termination.
 
a)           Death.  Upon the termination of Kessler’s employment pursuant to
paragraph 6(a) hereof due to Kessler’s death, a death benefit shall be paid to
Kessler’s estate equal to the total amount payable to Kessler under this
Agreement until expiration of the term in effect as of Kessler’s Date of
Termination, as provided under Section 3, assuming that Kessler’s total
compensation for each year would be equal to the Average Compensation.  The
amount to be paid under this Section shall be paid as described in Section 7(d).
 
b)           Disability.  Upon the termination of Kessler’s employment pursuant
to paragraph 6(b) hereof due to Kessler’s Disability, Kessler shall be entitled
to receive compensation equal to the product of (i) the Average Compensation,
multiplied by (ii) seventy-five percent (75%).  The amount to be paid under this
Section shall be paid as described in Section 7(d) and shall not be reduced by
any payments made directly to Kessler by an insurance company.
 
                c)           For Cause; Change of Control.  Upon the termination
of this Agreement either (i) by Kessler for cause pursuant to paragraph 6(c)
hereof, (ii) by Kessler pursuant to paragraph 6(e) after a Change of Control or
(iii) by RAI pursuant to section 6(f) hereof, then RAI shall provide to Kessler
the benefits described (the “Severance Benefits”).  All Severance Benefits shall
be paid as described in Section 7(d).
 
(1)           Severance Payment.  In lieu of any further compensation payments
to Kessler for periods subsequent to the Date of Termination, RAI shall pay to
Kessler an amount equal to the sum of the total amount payable to Kessler under
this Agreement until expiration of the term in effect as of Kessler’s Date of
Termination, as provided under Section 3, assuming that Kessler’s total
compensation for each year would be equal to the Average Compensation.
 
(2)           Benefits.
 
3

--------------------------------------------------------------------------------


 
(A)           During the thirty-six (36)-month period following Kessler’s Date
of Termination (the “Separation Period”), Kessler may elect continued health
coverage under RAI’s health plan in which Kessler participated at the Date of
Termination, as in effect from time to time, provided that Kessler shall be
responsible for paying the full monthly cost of such coverage, which shall be
equal to the premium determined for purposes of continued coverage under section
4980B(f)(4) of the Code (“COBRA Premium”) in effect from time to time.
 
(B)           RAI shall pay Kessler an amount equal to the COBRA Premium cost of
continued health coverage under RAI’s health plan for the Separation Period,
less the premium charge that is paid by RAI employees for such coverage, as in
effect on Kessler’s Date of Termination.  The cash payments under this
subsection (B) shall be increased by a tax gross up payment equal to Kessler’s
income and FICA tax imposed on the payment under this subsection (B).
 
(C)           RAI shall pay Kessler an amount equal to the cost that RAI would
incur for life, disability and accident insurance coverage (as calculated below)
for the Separation Period as if Kessler had continued in employment and
participated in RAI’s plans, less the premium charge that is paid by active RAI
employees for such coverage as in effect at Kessler’s Date of Termination.  The
monthly cost of disability, life and accident insurance coverage shall be
calculated based on RAI’s monthly cost of such coverage on Kessler’s Date of
Termination. The cash payments under this subsection (C) shall be increased by a
tax gross up payment equal to Kessler’s income and FICA tax imposed on the
payment under this subsection (C).
 
                (d)           Payment Provisions.
 
(1)           Except as provided in subsection (2) below, all amounts paid upon
Kessler’s termination of employment as described in Sections 7(a), 7(b), and
7(c) shall be payable in regular payroll installments over the applicable period
described in such Sections .  Such installments shall commence within thirty
(30) days after the date of Kessler’s Date of Termination, subject to Kessler’s
delivery to RAI of an effective release of all claims against RAI and its
affiliates in the standard form provided by RAI for employee terminations
(“Release”) and Kessler’s compliance with Section 12 below. Notwithstanding
anything to the contrary in this Agreement, if RAI is paying Severance Benefits
to Kessler pursuant to this Section 7(d), then COBRA Premiums paid pursuant to
Section 7(c)(2)(B) shall be paid by RAI to Kessler only for the period during
which Kessler elects to participate in continued health coverage under RAI’s
health plan.  Notwithstanding anything in this subsection (d) to the contrary,
no Release shall be required with respect to death benefits under Section 7(a)
 
(2)           If Kessler’s employment is terminated upon or within two (2) years
after a Change of Control that is a 409A Change of Control, all amounts paid as
upon Kessler’s termination of employment as described in Sections 7(a), 7(b),
and 7(c) shall be payable in a single lump sump payment instead of
installments.  The lump sum payment shall be made within thirty (30) days after
Kessler’s Date of Termination, subject to Kessler’s delivery to RAI of an
effective Release and compliance with Section 12 below.  For purposes of
determining the amounts to be paid pursuant to Section 7(c)(2)(B) and Section
7(c)(2)(C), the single lump sum payment shall equal the total amount that would
otherwise have been paid to Kessler under Section 7(c)(2)(B) and Section
7(c)(2)(C) for the duration of the Separation Period. as determined as of the
Date of Termination.
 
4

--------------------------------------------------------------------------------


(3)           Notwithstanding the foregoing, all payments that are subject to
the section 409A six-month delay shall be postponed as described in Section 12
below.
 
(4)           Vesting of Options.  Upon any termination of this Agreement, the
vesting of all options to purchase securities of RAI granted to Kessler during
his employment with RAI shall be accelerated to the later of the effective date
of termination of this Agreement, or six (6) months after the date such option
was granted, and any provision contained in the agreements under which such
options were granted that is inconsistent with such acceleration is hereby
modified to the extent necessary to provide for such acceleration; such
acceleration shall not apply to any option that by its terms would vest prior to
the date provided for in this paragraph 7(d).
 
8.           Gross-Up Payment.
 
a)           In the event that (i) Kessler becomes entitled to any benefits or
payments in connection with the termination of Kessler’s employment, whether
pursuant to the terms of this Agreement or otherwise, including without
limitation the Severance Benefits (collectively, the “Total Benefits”), and (ii)
any of the Total Benefits will be subject to the Excise Tax, RAI shall pay to
Kessler an additional amount (the “Gross-Up Payment”) such that the net amount
retained by Kessler, after deduction of any Excise Tax on the Total Benefits and
any federal, state and local income taxes, Excise Tax, and FICA and Medicare
withholding taxes upon the payment provided for by this paragraph 8(a), shall be
equal to the Total Benefits.  For purposes of determining whether any of the
Total Benefits will be subject to the Excise Tax and the amount of such Excise
Tax, the amount of the Total Benefits that shall be treated as subject to the
Excise Tax shall be equal to the amount of the Total Benefits reduced by the
amount of such Total Benefits that, in the opinion of tax counsel selected by
Kessler, at RAI’s expense and reasonably acceptable to RAI (“Tax Counsel”), are
not excess parachute payments (within the meaning of section 28OG(b)(1) of the
Code).
 
b)           For purposes of this Section 8, Kessler shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation in
the calendar year in which the Excise Tax is (or would be) payable and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of Kessler’s residence on the Date of Termination, net of the reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes (calculated by assuming that any reduction under section 68 of the
Code in the amount of itemized deductions allowable to Kessler applies first to
reduce the amount of such state and local income taxes that would otherwise be
deductible by Kessler).  Except as otherwise provided herein, all determinations
required to be made under this Section 8 shall be made by Tax Counsel.
 
c)           In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder at the time of termination of
Kessler’s employment,
 
5

--------------------------------------------------------------------------------


Kessler shall repay to RAI, at the time that the amount of such reduction in
Excise Tax is finally determined, the portion of the Gross-Up Payment
attributable to such reduction (plus that portion of the Gross-Up Payment
attributable to the Excise Tax, federal, state and local income taxes and FICA
and Medicare withholding taxes imposed on the Gross-Up Payment being repaid by
Kessler to the extent that such repayment results in a reduction in Excise Tax,
FICA and Medicare withholding taxes and/or a federal, state or local income tax
deduction) plus interest on the amount of such repayment at the rate provided in
section 1274(b)(2)(B) of the Code.  In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time of the
termination of Kessler’s employment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), RAI shall make an additional Gross-Up Payment to Kessler in respect of
such excess (plus any interest, penalties or additions payable by Kessler with
respect to such excess) at the time that the amount of such excess is finally
determined.
 
(d)           Any Gross-Up Payment shall be paid by RAI to Kessler within five
(5) days of receipt of the Tax Counsel’s determination, but in any event not
later than the end of the calendar year in which the related taxes are remitted
to the taxing authority.
 
9.           Indemnification.
 
a)           If Kessler is made a party or is threatened to be made a party to
or is involved in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (herein a “proceeding”), by reason of the fact
that he is or was an employee (which term includes officer, director, agent and
any other capacity) of RAI or is or was serving at the request of RAI as an
employee or agent of another corporation or of a partnership, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, whether the basis of such proceeding is alleged action in an official
capacity as an employee or agent or in any other capacity while serving as an
employee or agent, Kessler shall be indemnified and held harmless by RAI to the
fullest extent authorized by applicable law, against all expense, liability and
loss (including, but not limited to, attorneys’ fees, judgments, fines, ERISA
excise taxes and penalties and amounts paid or to be paid in settlement)
incurred or suffered by Kessler in connection therewith and such indemnification
shall continue as to Kessler after he has ceased to be a director, officer,
employee or agent and shall inure to the benefit of Kessler’s heir, executors,
and administrators; provided, however, that RAI shall indemnify any such person
seeking indemnification in connection with a proceeding (or part thereof)
initiated by Kessler (other than a proceeding to enforce this paragraph 9) only
if such proceeding (or part thereof) was authorized directly or indirectly by
the Board of RAI.  The right to indemnification conferred in this paragraph
shall be a contract right and shall include the right to be, promptly upon
request, paid by RAI the expenses incurred in defending any such proceeding in
advance of its final disposition; provided, however, that if the Business
Corporation Law of the Commonwealth of Pennsylvania requires the payment of such
expenses incurred by an employee in his capacity as an employee (and not in any
other capacity in which service was or is rendered by such person while a
director or officer, including, without limitation, service to an employee
benefit plan) in advance of the final disposition of a proceeding, payment shall
be made only upon delivery to RAI  of an undertaking, by or on behalf of
Kessler, to repay all amounts so advanced if it shall ultimately be determined
that such employee is not entitled to be indemnified under this paragraph or
otherwise.


6

--------------------------------------------------------------------------------


b)           The indemnification provided by this paragraph shall not be limited
or exclude any rights, indemnities or limitations of liability to which Kessler
may be entitled, whether as a matter of law, under the Certificate of
Incorporation, By-laws of RAI, by agreement, vote of the stockholders or
disinterested directors of RAI or otherwise.
 
c)           Kessler, in seeking indemnification under this Agreement (an
“Indemnitee”), shall give the other party or parties (the “Indemnitor”) prompt
written notice of any claim, suit or demand that the Indemnitee believes will
give rise to indemnification under this Agreement; provided, however, that the
failure to give such notice shall not affect the liability of the Indemnitor
under this Agreement unless the failure to give such notice materially and
adversely affects the ability of the Indemnitor to defend itself against or to
cure or mitigate the damages.  Except as hereinafter provided, the Indemnitor
shall have the right (without prejudice to the right of the Indemnitee to
participate at its expense through counsel of its own choosing) to defend and to
direct the defense against any such claim, suit or demand, at the Indemnitor’s
expense and with counsel chosen jointly by Indemnitor and Indemnitee, and the
right to settle or compromise any such claim, suit or demand; provided, however,
that the Indemnitor shall not, without the Indemnitee’s written consent, which
shall not be unreasonably withheld, settle or compromise any claim or consent to
any entry of judgment.  The Indemnitee shall, at the Indemnitor’s expense,
cooperate in the defense of any such claim, suit or demand.  If the Indemnitor,
within a reasonable time after notice of a claim fails to defend the Indemnitee,
the Indemnitee shall be entitled to undertake the defense, compromise or
settlement of such claim at the expense of and for the account and risk of the
Indemnitor.
 
d)           Kessler will be covered during the entire term of this Agreement by
Officer and Director liability insurance in amounts and on terms similar to that
afforded to other executives and/or directors of RAI or its affiliates, which
such insurance shall be paid by RAI.
 
10.           Definitions.  Any terms not otherwise defined herein shall have
the following meaning:
 
a)           “Average Compensation” means the average of the three highest
amounts of annual total compensation received by Kessler during any of the then
current calendar year (on an annualized basis) and the then preceding eight (8)
calendar years.
 
b)           “Board” means the Board of Directors of RAI.
 
c)           A “Change of Control” means the occurrence of any of the following
events:
 
(A)           Consummation of a merger, consolidation, share exchange, division
or other reorganization or transaction of RAI (a “Fundamental Transaction”) with
any other corporation, other than a Fundamental Transaction which would result
in the voting securities of RAI outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least sixty percent (60%) of the combined
voting power immediately after such Fundamental Transaction of (i) RAI’s
outstanding securities, (ii) the surviving entity’s outstanding securities, or
(iii) in the case of a division, the outstanding securities of each entity
resulting from the division;
 
7

--------------------------------------------------------------------------------


(B)           Consummation of a plan of complete, liquidation or winding-up of
RAI or an agreement for the sale or disposition (in one transaction or a series
of transactions) of all or substantially all of RAI’s assets;
 
(C)           During any period of twenty-four consecutive months, individuals
who at the beginning of such period constituted the Board (including for this
purpose any new director whose election or nomination for election by RAI’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board; or
 
d)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
 
e)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.
 
f)           “Excise Tax” means any excise tax imposed under Section 4999 of the
Code or a similar provision that may later be enacted.
 
g)           A “409A Change of Control” means a Change of Control of RAI that
meets the requirements of a change of control under section 409A of the Code and
section 1.409A-3(i)(5) of the Treasury Regulations, and any additional guidance
or regulations promulgated under section 409A of the Code.
 
(h)           “Notice of Termination” After a Change of Control, Kessler may
terminate this Agreement by sending a written notice to RAI that shall (i)
specify the date of termination (the “Date of Termination”) which shall not be
more than sixty (60) days from the date such Notice of Termination is given,
(ii) indicate the specific provisions of this Agreement that will apply upon
such termination and (iii) set forth in reasonable detail the facts and
circumstances for the application of the provisions indicated.
 
(i)           “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act and shall also include any syndicate or group deemed to be a
“person” under Section 13(d)(3) of the Exchange Act.
 
(j)           “RAI” means Resource America, Inc., a Delaware corporation and any
direct or indirect subsidiary of RAI by which Kessler is employed.  References
to payments, benefits, privileges or other rights to be provided by RAI or  such
subsidiary by which Kessler is employed, as the case may be, will correspond to
the corporate entity obligated to make payments or provide benefits, privileges
or other rights pursuant to employee benefit plans affected by the provisions
hereof, and in the absence of any such existing plans or provisions, such
reference shall be deemed to be to RAI.  RAI shall also mean any successor by
merger or other business combination to more than one-half of the assets or
ownership of RAI.


8

--------------------------------------------------------------------------------


 
        11.           Miscellaneous.
 
a)           Severability.  In case any one or more of the provisions contained
herein shall, for any reason, be held to be invalid, illegal, or unenforceable
in any respect such validity, illegality or unenforceability shall not affect
any other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision(s) had never been contained
herein, provided that such invalid, illegal or unenforceable provision(s) shall
first be curtailed, limited or eliminated only to the extent necessary to remove
such invalidity, illegality or unenforceability with respect to the applicable
law as it shall then be applied.
 
b)           Modification of Agreement.  This Agreement shall not be modified by
any oral agreement, either expressed or implied, and all modifications thereof
shall be in writing and signed by the parties hereto.
 
c)           Waiver.  The waiver of any right under this Agreement by any of the
parties hereto shall not be construed as a waiver of the same right at a future
time or as a waiver of any other rights under this Agreement.
 
d)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware, without giving
affect to the principles of conflicts of laws.
 
e)           Notices.  Any notice to be given pursuant to this Agreement shall
be sufficient if in writing and mailed by certified or registered mail,
postage-prepaid, to the addresses listed below, or to such other address as
either party may notify the other of in accordance with this section.
 
If to RAI:
 
Resource America, Inc.
1 Crescent Drive, Suite 203
Navy Yard
Philadelphia, PA  19112
 
If to Kessler:
 
Steven J. Kessler
1 Crescent Drive, Suite 203
Navy Yard
Philadelphia, PA  19112
 
(f)           Duplicate Originals and Counterparts.  This Agreement may be
executed in any number of duplicate originals or counterparts or facsimile
counterparts, each of such duplicate original or counterpart or facsimile
counterpart shall be deemed to be an original and all taken together shall
constitute but one and the same instrument.
 
9

--------------------------------------------------------------------------------


 
        12.           Section 409A.
 
                (a)           Payment Delay.  Notwithstanding anything in this
Agreement to the contrary, if Kessler is a “specified employee” of a publicly
traded corporation under section 409A of the Code and if payment of any amount
under this Agreement is required to be delayed for a period of six (6) months
after separation from service pursuant to section 409A of the Code, payment of
such amount shall be delayed as required by section 409A of the Code, and the
accumulated postponed amount, with interest (if applicable), shall be paid in a
lump sum payment within ten (10) days after the end of the six-month period.  If
Kessler dies during the postponement period prior to the payment of postponed
amount, the amounts withheld on account of section 409A of the Code, with
interest (if applicable), shall be paid to the personal representative of
Kessler’s estate within sixty (60) days after the date of Kessler’s death.  A
“specified employee” shall mean an employee who, at any time during the twelve
(12) month period ending on the identification date, is a “specified employee”
under section 409A of the Code, as determined by the Board.  The determination
of “specified employees,” including the number and identity of persons
considered “specified employees” and the identification date, shall be made by
the Board in accordance with the provisions of sections 416(i) and 409A of the
Code and the regulations issued thereunder.  If a Change of Control shall have
occurred and amounts are postponed on account of section 409A, interest on the
postponed amounts shall accrue during for the postponement period at the prime
rate published in the Wall Street Journal on Kessler’s Date of Termination.
 
                (b)           Section 409A Compliance.  This Agreement is
intended to comply with the requirements of section 409A of the Code, and shall
in all respects be administered in accordance with section
409A.  Notwithstanding anything in the Agreement to the contrary, distributions
may only be made under the Agreement upon an event and in a manner permitted by
section 409A of the Code or an applicable exemption.  All payments to be made
upon a termination of employment under this Agreement may only be made upon a
“separation from service” under section 409A.  For purposes of section 409A of
the Code, the right to a series of payments under this Agreement shall be
treated as a right to a series of separate payments.  In no event may Kessler,
directly or indirectly, designate the calendar year of a payment.  All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement shall be
for expenses incurred during Kessler’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.
 
 
10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement on the date first above written.
 
 
 

 
RESOURCE AMERICA, INC.
     
By:             /s/ Michael S.
Yecies                                                  
 
Michael S. Yecies
 
SVP, CLO & Sec.

 
 

 
          /s/ Steven J. Kessler
            STEVEN J. KESSLER    

 
 
11


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------